Name: 75/62/EEC: Council Decision of 20 January 1975 amending Decision No 70/532/EEC setting up the Standing Committee on Employment in the European Communities
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  employment;  labour law and labour relations
 Date Published: 1975-01-28

 Avis juridique important|31975D006275/62/EEC: Council Decision of 20 January 1975 amending Decision No 70/532/EEC setting up the Standing Committee on Employment in the European Communities Official Journal L 021 , 28/01/1975 P. 0017 - 0018 Finnish special edition: Chapter 5 Volume 1 P. 0183 Greek special edition: Chapter 05 Volume 2 P. 0036 Swedish special edition: Chapter 5 Volume 1 P. 0183 Spanish special edition: Chapter 05 Volume 2 P. 0046 Portuguese special edition Chapter 05 Volume 2 P. 0046 COUNCIL DECISION of 20 January 1975 amending Decision No 70/532/EEC setting up the Standing Committee on Employment in the European Communities (75/62/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 145 thereof; Whereas a Standing Committee on Employment in the European Communities was set up by Decision No 70/532/EEC (1); Whereas the composition of the Committee should be altered to take account of changes in the structure of certain employers' and workers' organisations; Whereas this wish has been expressed by the conference on the prospects for the European social policy held in Brussels on 16 December 1974, HAS DECIDED AS FOLLOWS: Article 1 Article 2 (3) of Decision No 70/532/EEC is replaced by the following: "3. The representatives of the organizations on the two sides of industry shall number 36 full members and 18 alternates, with an equal number of full and alternative representatives of the employers' and workers' groups. Alternate representatives shall participate in the proceedings of the Committee with the same rights as the full members. The number of representatives from each organization called to take part in the work of the Committee is given in the Annex." (1)OJ No L 273, 17.12.1970, p. 25. Article 2 The text of the Annex to Decision No 70/532/EEC is replaced by the following: >PIC FILE= "T0004886"> Done at Brussels, 20 January 1975. For the Council The President G. FITZGERALD